                       Case
                       Case 1:18-cv-07834-JGK-GWG
                            1:18-cv-07834-JGK-GWG Document 72
                                                           71 Filed 05/10/19
                                                                    05/09/19 Page
                                                                             Page 11 of
                                                                                     of 11


       VLADECK, RASKIN 8 CLARK, P.C.
                                                                                                                               ANNE   L.   CLARK
Cl                                                                                                                                 212-403-7332
LJ_J                                                             May 9, 2019
C/')                                                                                                                         ACLARK@VLADECK.COM

e::::           BYECF
c:::,
c,::)
;;::::          The Honorable Gabriel W. Gorenstein
w...J           United States District Courthouse
                Southern District of New York
-==-
a::::::::;.     500 Pearl Street
L1.....         New York, New York 10007-1312
a::::::::-
s:::;;~'.
                                Re:     Demos Pameros v. Barnes & Noble, Inc.
                                        No. 18-cv-07834 (JGK){GWG)

                Dear Judge Gorenstein:

                               We represent the plaintiff/counterclaim defendant in the above action and write on
                behalf of both parties to propose a briefing schedule for a matter referred by Judge Koeltl.

                               Pursuant to Local Civil Rule 37.2 and Judge Koeltl's Individual Rules, on April
                24, 2019, plaintiff requested a conference to address two discovery issues, comparator evidence
                and certain documents withheld or redacted by defendant on the basis of the attorney-client
                privilege and/or work product doctrine. (Plaintiffs three-page letter request is ECF #62) Judge
                Koeltl granted the request for the conference on April 25, 2019. (ECF #63) Defendant filed its
                response on April 29, 2019. (ECF #64). At the conference, held on May 6, 2019, Judge Koeltl
                resolved the comparator issue, but said that he would refer the privilege issue to Your Honor.
                Judge Koeltl made the referral on May 7, 2019. (ECF #66).

                               The parties have conferred and respectfully propose the following schedule for
                briefing the remaining issue: (1) plaintiff will file his motion and supporting pa ers on Ma 17
              __.W9; (2) defendant will file its opposing papers on ay                       ) plaintiff will file his
                reply papers on June 7, 2019.

                                                                      Respectfully submitted,
                                                                      Is
                                                                      Anne L. Clark
                ALC/gb
                cc: Counsel of record (by ECF)




                1017427 vl

      565 F1FTH AvENLJE,     9TH   Ft.OOR,   NEW   YORK,   NEw Yem"   1001   , (Pl   12 "'03 730•:) • i   1   12 221-::117
